Citation Nr: 0804206	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-24 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine or 
thoracic spine condition.

2.  Entitlement to service connection for a lumbosacral spine 
condition.

3.  Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1984 until 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to relate the veteran's cervical spine 
disability to his time in service.

2.  The evidence fails to relate the veteran's lumbar spine 
disability to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he injured his spine (both cervical 
and thoracolumbar) in an accident in service when he fell 
off of a fire truck.  He indicated that since the accident he 
has required two back surgeries, and has had great difficulty 
both securing and maintaining employment.  

The veteran had numerous complaints of back pain throughout 
his time in service.  At entry into service, he denied having 
any recurrent back pain, and he was found to have a normal 
musculoskeletal system.  In October 1985 a record indicated 
that the veteran sought treatment complaining of back pain 
for a day.  The medical officer indicated that the veteran 
had had constant lower back pain for approximately 6-9 years 
(although the veteran denied ever making this statement in 
his substantive appeal).  No injury was noted, but it was 
reported that the veteran had fallen off a fire truck and had 
struck his mid-thoracic area and he complained of neck and 
left upper shoulder pain.  The veteran was tender in the T3-4 
area of the dorsal spine, but x-rays were negative, and the 
veteran was diagnosed with a contusion of the thoracic spine, 
and given a profile.  A month later, the veteran's shoulder 
remained tender with occasional shooting pains, and the 
veteran was noted to have a muscle spasm in his cervical 
spine, and he had a slight decrease in the range of motion in 
his cervical spine.  The veteran was also assessed with a 
cervical strain.

In a supplemental health statement in April 1986, the veteran 
reported having painful and stiff joints and back pain.  In 
September 1986, the veteran sought treatment complaining of 
sharp upper back pain, which had been a problem for years.  
The veteran was assessed with a muscle spasm; he was also 
assessed with a thoracic and cervical strain.  In November 
1986, the veteran was prescribed a TENS unit.  In December 
1986, the veteran sought treatment, complaining of upper back 
pain for a year, and he was diagnosed with Scheuermann's 
disease.  In January 1987, the veteran again sought treatment 
for upper back pain.  In September 1987, the veteran was 
again diagnosed with Scheuermann's disease.  In June 1988, 
the veteran was assessed with a paraspinal muscle spasm.  X-
rays in June 1988 showed a slight scoliotic curve in the mid-
thoracic spine with convexity toward the right.  Slight 
narrowing was also seen at L5-S1.  In June 1988, the veteran 
was diagnosed with musculoskeletal back pain, and sent for 
physical therapy.  In June 1988 the veteran was also 
diagnosed with Scheuermann's disease and with a lumbosacral 
strain.

On an annual physical in February 1989, the veteran denied 
ever having recurrent back pain; and the medical officer 
found that his spine/other musculoskeletal was normal.

In September 2000, several years after the veteran's 
discharge from service, his private doctor, Dr. Manski, 
indicated that the veteran had injured his lower back while 
at work and had required two neurosurgical operations to 
relieve pressure from a herniated disc off of the right L4 
and right L5 nerve roots. 
 
In October 2006, the veteran underwent a VA examination.  The 
examiner noted that the veteran had served as a firefighter 
in the Air Force, then continued as a firefighter in the 
civilian world for eleven years after service.  The examiner 
reviewed the aforementioned complaints of back problems in 
service as part of a review of the veteran's entire claims 
file.  The examiner indicated that after the veteran was 
separated he became a civilian firefighter.  During this 
time, he received a head injury when a transom on a boat hit 
him on the head.  The veteran also stated that he finally 
blew out his L4-L5 disk which was a workman's compensation 
case.  The veteran also reported having numerous incidents of 
difficulty with lifting patients on and off of gurneys, and 
he also related an incident where he went to pick up a five 
gallon pale of rags, but it turned out to be laundry 
detergent, and it wound up blowing out the veteran's L3 and 
L4 disks.  The veteran indicated that he had to retire off 
the fire trucks in 1999 due to the workman's compensation 
case involving his back.  The examiner indicated that it was 
rather difficult to ascertain which injury was causing the 
veteran's present problem.  The examiner diagnosed the 
veteran with degenerative changes in both his cervical spine 
and his lumbar spine.  However, the examiner asserted that 
there was no real connection between any of the veteran's 
current back problems and his injuries while in military 
service.  The examiner explained that there were very few 
real documented incidents describing a cervical spine injury 
while in the military, as most of the injuries appeared to be 
inferior to the veteran's scapular or thoracic spine.  As 
such, the examiner concluded that any cervical spine, 
thoracic spine, or lumbar spine disabilities were more likely 
than not the result of his post-service civilian activities, 
rather than to his fall off the truck in 1986.  The examiner 
further elaborated that there was simply no association 
between an injury that occurred in 1986 and back surgery 14 
years later after serving as a firefighter for the entirety 
of the intervening period.

While the veteran believes that his current back condition is 
related to an injury while in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his back disability and an event in 
service.  

The VA examiner's opinion that it is less likely than not 
that the veteran's cervical and lumbar spine disabilities are 
related to service is uncontradicted by the medical evidence 
of record, and is in fact supported by the medical evidence.  
As such the evidence is against the veteran's claims of 
entitlement to service connection for cervical and lumbar 
spine disabilities, and his claims are therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in May 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.





ORDER

Service connection for a cervical spine or thoracic spine 
condition is denied.

Service connection for a lumbosacral spine condition is 
denied.


REMAND

In July 2003, the veteran was diagnosed with coronary artery 
disease.  A coronary artery risk evaluation recommended 
intervention to stop the veteran from smoking and to lower 
his cholesterol.  Additionally, in April 1986, the veteran 
indicated that he had been advised to take medication for 
heart trouble, and he indicated yes when asked if he had ever 
had tightness, pressure, or pain in his chest (although in 
1988, the veteran answered no to the same question).  It was 
also noted that the veteran's father had died at 66 of 
coronary artery disease.

While the veteran was never diagnosed with a heart condition 
while in service, given the combination of complaints in 
service with the onset of coronary artery disease roughly 
five years after service, an examination is needed to 
determine the etiology of the veteran's coronary artery 
disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from December 2006 to the present.

2.  Schedule the veteran for an 
examination of his heart.  The veteran's 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should diagnose 
any current disability affecting the 
heart; and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed disability was either caused 
by, or began during, the veteran's time in 
service.  A complete rationale for any 
opinion offered should be provided.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response 
before returning the claim to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


